Citation Nr: 1111016	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  07-22 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for hearing loss in the left ear.

2.  Entitlement to service connection for hearing loss in the right ear. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jessica Farace, Law Clerk



INTRODUCTION

The Veteran had active service in the United States Marine Corps from September 1968 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2006 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).


FINDINGS OF FACT

1.  The Veteran had a left ear hearing loss disability which pre-existed his entry into active military service. 

2.  The competent and probative evidence is in approximate balance as to whether the Veteran's pre-existing left ear hearing loss was aggravated by his active military service.

3.  The competent and probative evidence preponderates against a finding that the Veteran has a current right ear hearing loss disability which is due to any incident or event in active military service; and against a finding that sensorineural hearing loss, as an organic disease of the nervous system, was manifested to a compensable degree either during or within one year after separation from service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for a left ear hearing loss disability, on the basis of aggravation in service, have been met.  38 U.S.C.A. §§ 1101, 1110, 1153, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2010).

2.  The Veteran does not have a right ear hearing loss disability which was incurred in or aggravated by service, or which may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claim Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part as 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A.      § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2009); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, nor, as discussed below, has the Board identified any.

In October 2005, VA sent the Veteran a letter informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The letter informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  The Veteran was advised that it is his responsibility to provide or identity, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in his possession to the RO.  Subsequently, VA provided the Veteran with a letter in March 2006 describing how VA determines disability ratings and effective dates.

The Board finds that the content of the October 2005 and March 2006 letters satisfied the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist, including the requirements set forth by the Court in Dingess, supra.  In addition, the September 2006 rating decision and the June 2007 SOC explained the basis for the RO's action, and the SOC provided him with an additional 60-day period to submit more evidence.

Thus, it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.

It is the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  

With regard to VA's duty to assist, VA obtained the Veteran's service treatment records (STRs) and private medical records.  In addition, the Veteran was afforded a VA examination in September 2006.  

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Service Connection

A. Applicable Law

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity in time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for a disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

The Court has held that, in order to prevail on the issue of service connection, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In addition, the law provides that, where a veteran served 90 days or more of active military service, and certain chronic diseases, such as organic diseases of the nervous system (e.g., sensorineural hearing loss), become manifest to a degree 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1317; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

Service connection may also be granted for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  A pre-existing injury or disease will be considered to have been aggravated during service where there is an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.  Aggravation of a pre-existing injury or disease will not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306.  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that continued thereafter - is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

For defects, infirmities, or disorders not noted when a veteran is examined, accepted, and enrolled for service, the burden lies with the Government to show, by clear and unmistakable evidence, that the defect, infirmity, or disorder both pre-existed and was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

38 C.F.R. § 3.304(b) also provides as follows:

Only such conditions as are recorded in examination reports are to be considered as noted.  (1) History of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  Determinations should not be based on medical judgment alone as distinguished from accepted medical principles, or on history alone without regard to clinical factors pertinent to the basic character, origin and development of such injury or disease.  They should be based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof.

(2) History conforming to accepted medical principles should be given due consideration, in conjunction with basic clinical data, and be accorded probative value consistent with accepted medical and evidentiary principles in relation to value consistent with accepted medical evidence relating to incurrence, symptoms and course of the injury or disease, including official and other records made prior to, during or subsequent to service, together with all other lay and medical evidence concerning the inception, development and manifestations of the particular condition will be taken into full account.

(3) Signed statements of veterans relating to the origin, or incurrence of any disease or injury made in service if against his or her own interest is of no force and effect if other data do not establish the fact.  Other evidence will be considered as though such statement were not of record.

In addition, 38 C.F.R. § 3.303(c) provides that there are medical principles so universally recognized as to constitute fact (clear and unmistakable proof), and when in accordance with these principles existence of a disability prior to service is established, no additional or confirmatory evidence is necessary.  This regulation also states that, where there is the notation or discovery during service of such residual conditions as scars, or absent, displaced, or resected parts of organs with no evidence of the pertinent antecedent active disease or injury during service, the conclusion must be that they pre-existed service. 

In cases in which service connection is granted based upon aggravation during service, the rating will reflect only the degree of disability over and above the degree existing at the time of entrance into active service.  It is necessary therefore to deduct from the present degree of disability the degree, if ascertainable, of the disability existing at the time of entrance into active service, in terms of the Rating Schedule.  38 C.F.R. §§ 3.322, 4.22.

Moreover, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Even if disabling hearing loss is not demonstrated at separation, a veteran may establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993). 

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B. Facts and Analysis

The Veteran contends that his hearing loss is related to military service.  He states that his hearing loss began in June 1968.  He later added that he had hearing loss prior to enlistment, which was aggravated by loud noise exposure in active service.  In particular, he asserts that he was exposed to howitzers, small arms, and heavy weapons firing until March 1969, and that he engaged in training and rifle firing from January 1971 to August 1971 even though he was "on profile."  The Veteran reported to a VA examiner in September 2006 that he was taken off the limited duty profile in order to serve as an artillery platoon leader and trainer.  In addition, a VA examiner has documented that the Veteran had post-service noise exposure from railroad work, farming, and hunting.

The DD Form 214 of record indicates the Veteran's military occupational specialty (MOS) was field artillery batteryman, and that he received a Rifle Sharpshooter Badge and Pistol Sharpshooter Badge.  As noted above, the Veteran had active service in the Marine Corps from September 1968 to August 1971.

The Board acknowledges, for the purpose of the present decision, that the Veteran had considerable noise exposure in active service.  While noise exposure is conceded here, this alone cannot serve as a basis for a grant of service connection.  Rather, the evidence must show that the Veteran has current hearing loss, consistent with VA regulations, which is a result of such in-service exposure.  The Board will analyze the evidence below regarding the left ear and right ear hearing loss.

1.  Left Ear Hearing Loss

The Veteran's June 1968 pre-enlistment examination indicates a history of hearing loss in the left ear.  A left ear hearing loss disability was documented at that examination.  Audiogram results show that the auditory thresholds for all of the frequencies at 500, 1000, 2000, 3000, and 4000 Hz were over 40 decibels.  Specifically, the audiogram revealed the following puretone thresholds, in decibels:

 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
LEFT
80
60
60
45
55

The Board finds that the documentation of a left ear hearing loss disability at the June 1968 pre-enlistment examination serves as evidence of a pre-existing disability.  Accordingly, the appropriate question with respect to this claim is whether the Veteran's hearing loss disability was aggravated, rather than incurred, during his Marine Corps service.

A sick call treatment record from March 1969 (some six months after entry into service) notes that the Veteran had documented hearing loss in his left ear, and that a repeat audiogram revealed significant left ear hearing loss.  Another medical note from March 1969 indicates that the Veteran had suffered from hearing loss since childhood.  

A Report of Medical Board Proceedings in March 1969 shows that the Veteran was diagnosed with almost complete deafness in his left ear, and was placed on a permanent "H3 profile" with no exposure to loud noise.  (Military personnel are evaluated on a "PULHES" scale, which reflects the overall physical and psychiatric condition of an individual on a scale of 1 (high level of fitness) to a 4 (medical condition or physical defect that is below the level of medical fitness required for retention in the military service.  The "H" category reflects the condition of the individual's hearing and ears.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).)  There is no record of audiometry being performed.  The Medical Board stated "it is felt that this condition existed prior to enlistment and was aggravated by service."  He was assigned to clerical duties.

Subsequently, the Veteran underwent a separation examination in August 1971.  Although whispered voice testing at the examination was reported to show left ear hearing acuity at a level of 15 over 15, audiogram results were not recorded.

Some eight years later, the Veteran visited the Wolfe Clinic in June 1979.  The medical provider recorded that the Veteran had "bad hearing" in his left ear due to an "enlarged bone" and that his hearing loss had been discovered when he attended grade school.

More recently, the Veteran was afforded a VA examination in September 2006.  An audiogram revealed the following puretone thresholds, in decibels: 
 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
LEFT
100
105+
105+
150+
150+

The Veteran also received a speech recognition score of 0 percent for the left ear under the Maryland CNC Test.  The VA examiner stated that the audiometry indicated little to no usable hearing in the left ear.  She opined that military noise exposure had not aggravated the Veteran's left ear hearing.  The VA examiner reasoned that thresholds reported at the enlistment examination probably overestimated his "true hearing ability" because they were likely not masked.  In addition, she stated that hearing in the Veteran's right ear was not damaged to a disabling degree, and noise exposure would not likely affect his left ear more than his right ear.

The Board finds that the evidence is in relative equipoise as to whether the Veteran's left ear hearing loss was permanently worsened by his service in the Marine Corps.  Giving the benefit of the doubt to the Veteran, the Board finds that a grant of service connection for left ear hearing loss is warranted.  

The Board bases its finding largely on the Medical Board's March 1969 Report, which stated that military service had aggravated the Veteran's hearing loss.  The Medical Board assigned the Veteran a limited-duty profile, with no exposure to loud noise, because he was diagnosed with almost complete deafness in his left ear.  With all due respect to the VA examiner who opined in September 2006 that the Veteran's military service did not aggravate his hearing condition, her opinion is based on speculation as to the use of "masking" at the entrance examination.  She concluded that hearing in his left ear was not damaged to a disabling degree in service, without specific documentary evidence to support that.  Due to the lack of any audiogram results from the August 1971 discharge examination, the Board does not place significant probative weight on the VA examiner's statement regarding the extent to which noise exposure in the military damaged the hearing in the Veteran's left ear.  In addition, we note that the separation examination includes results from a whispered voice test purportedly showing normal hearing.  Not only is the whispered voice test a less accurate measure of hearing loss than audiometry, but it is clear from the pre-enlistment examination and the Medical Board findings that the Veteran's hearing acuity was not normal at separation.

Further, the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his difficulty hearing and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Similarly, the Court has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical causation or etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In the present case, the Veteran's left ear hearing loss is found to be capable of lay observation, and thus his statements as to its worsening constitute competent evidence.  The Board finds his statements to be credible.  We recognize that, without precise audiometry findings in conjunction with the 1969 Medical Board, the extent (if at all) to which the Veteran's left ear hearing acuity had degraded from the time he entered active service cannot be absolutely determined.  The Veteran's STRs support his contention of damage to his left ear hearing during the course of his Marine Corps service.  In addition, the Veteran's wife claims that she knew the Veteran before his active service and that his MOS in heavy artillery "definitely aggravated the hearing loss."

Certainty as to the merits of this claim is unattainable.  Thus, considering the statements of the Veteran and his wife, and the competent medical evidence, the Board will resolve all reasonable doubt in the Veteran's favor and grant service connection for left ear hearing loss, to the extent of his aggravation in service beyond his hearing loss at entrance.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54-56 (1990).

2.  Right Ear Hearing Loss

The Veteran's STRs do not document any hearing loss in his right ear.  His June 1968 pre-enlistment examination does not indicate that he had a right ear hearing loss disability.  Audiogram results at the examination show that the auditory thresholds for all of the frequencies at 500, 1000, 2000, 3000, and 4000 Hz were less than 26 decibels.  Also, whispered voice testing conducted at the August 1971 discharge examination revealed a right ear hearing acuity at a level of 15 over 15.

More recently, the Veteran was afforded a VA examination in September 2006.  The audiogram results from the examination indicate that the auditory thresholds for all of the frequencies at 500, 1000, 2000, 3000, and 4000 Hz were less than 40 decibels, and the auditory thresholds for only two of the frequencies were over 26 decibels.

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for a right ear hearing loss disorder.  

With regard to the presumptive service connection provisions in the law for chronic diseases, the evidentiary record herein is negative for any manifestations of sensorineural right ear hearing loss as an organic disease of the nervous system, either during service or within the Veteran's first post-service year.  Thus, because the evidence fails to establish any clinical manifestations of right ear hearing loss within the applicable time period, the criteria for presumptive service connection on the basis of chronic disease provisions of law are not satisfied.  

In addition, the greater weight of the probative evidence is against a finding that the Veteran has a current diagnosis of a right ear hearing loss disability.  There is no documentation of an audiology examination which demonstrates the Veteran has impaired hearing under the criteria in 38 C.F.R. § 3.385.  As a result, the claim must fail.  Indeed, in the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where the overall record fails to support any current diagnosis of qualifying hearing loss, that holding would not apply.

Moreover, continuity of qualifying right ear hearing loss has not been established by the evidence.  As noted in the above discussion of law and judicial precedents as to the issue pertaining to the left ear, the Veteran is competent to give evidence about what he has experienced, and to comment on lay-observable symptoms, to the extent he does not attempt to opine on matters requiring medical knowledge, such as the diagnosis of a disability and the professional determination of medical causation or etiology. 

In the present case, the Veteran's difficulty hearing in his right ear is found to be capable of lay observation, and thus his statements constitute competent evidence.  However, a determination of a hearing loss disability for VA compensation requires specific objective findings which comport with the criteria in 38 C.F.R. § 3.385.  Such objective evidence is lacking in the evidentiary record.  

Here, the weight of the competent evidence is against a grant of service connection.  Thus, the preponderance of the evidence is against the claim, and there is no reasonable doubt to resolve in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

ORDER

Service connection for left ear hearing loss is granted.

Service connection for right ear hearing loss is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


